Citation Nr: 9926060	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,740.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from April 1951 to September 
1961.  

The original amount of the overpayment in this case was 
$6,740; however, while the case was in appellate status, the 
Committee on Waivers and Compromises waived $5,000 of that 
amount.  Thus, the current appeal is for waiver of recovery 
of the remaining $1,740 of the original overpayment amount.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  There was significant fault on the part of the veteran in 
creating the overpayment of improved pension benefits.  

3.  Repayment of the overpayment would not cause an undue 
financial hardship for the veteran, and would not defeat the 
purpose of benefits otherwise authorized.  

4.  There would be unjust enrichment to the veteran if he did 
not repay the debt.  


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.963, 
1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran began receiving VA improved 
disability pension benefits effective from October 1, 1987, 
based on no countable income.  The veteran was advised that 
the amount of his pension was dependent on his other income.  
From 1988 to 1993, the veteran furnished verification that he 
had no income and he was again advised that his pension was 
based on his income.  In February 1994, the veteran was again 
advised by RO letter that his pension was based on income and 
that he must report promptly any change in income.  As an 
example, the letter set out just what the veteran would have 
to do if he began receiving Social Security Administration 
(SSA) benefits.  RO letters to the veteran from May to August 
1995 again advised the veteran that the amount of his pension 
benefits was based on his having no income.  

The veteran attained age 65 in November 1996 and began 
receiving SSA benefits as of December 1996, but did not 
timely advise the VA of this new income as requested in the 
earlier VA letters.  In a RO letter of June 1997, the veteran 
was advised that the VA had learned of his receipt of SSA 
benefits and that his award would be adjusted retroactively 
from December 1996 based on his actual income for the period.  
This action resulted in the creation of an overpayment of 
$6,740.  This was based on the veteran's receipt for 10 
months of $707 per month in VA pension benefits rather than 
the $33 per month to which he was entitled based on his 
unreported actual income.  

On a financial status report, dated in October 1997, the 
veteran reported monthly expenses of $665 and monthly income 
of $663 with his income consisting of $630 in SSA benefits 
and $33 in VA pension benefits.  The veteran reported no 
installment debts and essentially no assets.  In February 
1998, the committee on waivers after considering the "equity 
and good conscience" standard waived $5,000 of the veteran's 
debt, but denied waiver of the remaining $1,740.  

In June 1999, the veteran furnished another financial status 
report showing his gross monthly income as $695.50 in SSA 
benefits and his total monthly expenses as $665, leaving a 
$30 surplus.  Again, no debts or significant assets were 
reported by the veteran.  

Criteria.  A waiver of recovery of an overpayment is 
precluded where it is found that the debt was caused by 
fraud, misrepresentation, or bad faith on the part of the 
debtor.  Entitlement to a waiver of recovery of the 
overpayment of improved pension is dependent upon whether the 
recovery of the debt from the veteran would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.

In this regard, the facts and circumstances in the particular 
case must be weighed carefully. Different factors will enter 
into such decision, such as the relative fault of the debtor, 
whether there was fault on the part of the Government, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship to recover the overpayment, 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his position by 
reason of having relied upon an erroneous benefit.  38 C.F.R. 
§ 1.965.

Analysis.  In this case, the veteran was awarded improved 
pension benefits from December 1, 1987, and he was advised in 
subsequent letters from the VA that the amount of pension 
received depended upon the amount of his income and that he 
was to report to VA any change in income immediately.  He was 
also informed that his failure to promptly report income 
changes might create an overpayment which would have to be 
repaid.  

The veteran reported on his initial application in 1987 and 
subsequently that he had no SSA income.  This was an accurate 
statement of his income until 1996.  The record shows that 
the veteran began receiving SSA benefits in December 1996, 
but he did not promptly report this increase in his income to 
the VA.  The veteran had been advised on numerous occasions 
over the years of the necessity for reporting any change in 
his income, but he failed to do so.  As a result of his 
failure, he received benefits to which he was not entitled.  

The veteran has made no meaningful argument as to why he 
failed to report his increased income, when he had been 
advised on many occasions to do so.  While it is asserted 
that the veteran's psychiatric condition is a possible excuse 
for the veteran's failure to report his increased income, no 
competent medical evidence is of record which would tend to 
support this assertion.  The veteran is shown to be solely 
responsible for the resultant overpayment.  

The committee on waivers has determined that there was no 
fraud, misrepresentation, or bad faith in this case, and the 
Board agrees that such is not established in the record.  The 
veteran's failure to report his income in December 1996 
caused him to be overpaid, and he is considered at fault for 
creating the overpayment.  There is no indication in the 
record that there was any fault on the part of the Government 
in creating the overpayment.  

The Board finds that the overpayment was due to considerable 
fault on the part of the veteran because he did not report 
his increased income, when he knew or should have known that 
it would result in a reduction in his VA benefit and a 
resultant overpayment.  

Fault is not the only criterion to determine whether it would 
be against equity and good conscience to recover the debt.  
With respect to whether it would be an undue financial 
hardship on the veteran to recover the debt, it is noted that 
while his monthly expenses approximate his monthly income, 
his most recent financial status report in June 1999 shows a 
slight monthly surplus.  The Board would also note that the 
veteran's actual overpayment of $6,740 has been reduced to 
its present level based on the earlier waiver of $5,000 of 
the debt.  The Board concludes that repayment of the $1,740 
remaining portion of the debt over time would not cause an 
undue financial hardship for the veteran.  

The Board also believes that failure to recover the debt from 
the veteran would result in unjust enrichment.  The veteran 
received almost $7,000 in benefit to which he had no legal 
entitlement.  It would result in unjust enrichment to him if 
he were not required to repay at least a portion of the debt.  
Also, recovery of the overpayment would not defeat the 
purpose of benefits otherwise authorized, as the veteran 
would still be entitled to any pension benefits remaining 
after appropriate reduction for repayment of a debt for which 
he was responsible.  It is also not contended nor shown that 
the veteran relinquished a valuable right or changed his 
position by having relied upon the erroneous benefit.  

As a result, the Board finds that, after weighing all the 
circumstances, recovery of the overpayment of $1,740 would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension in the amount of $1,740 is not established.  
The benefit sought on appeal is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

